Citation Nr: 9907004	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
infection of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1943 to April 1946.

The claims currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Montgomery, Alabama.  


REMAND

The veteran was scheduled to appear for a hearing before a 
member of the Board in Washington, D.C., on April 13, 1999.  
By means of a VA Form 21-4138, Statement in Support of Claim, 
received by VA in January 1999, the veteran indicated that he 
was physically unable to travel to Washington, D.C., thus, 
essentially canceling his April 13, 1999 hearing.  The 
veteran, also per the January 1999 VA Form 21-4138, indicated 
that he desired to be afforded a hearing at the Montgomery, 
Alabama RO.  He added that he was requesting a 
videoconference or personal hearing.

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should ask the veteran if he 
desires a videoconference hearing or a 
hearing before a member of the Board at 
the RO.  Following receipt of the 
response from the veteran, the RO should 
take the appropriate action with regard 
to scheduling the type of hearing 
requested.

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


